THE COURT.
The petitioner heretofore sought his discharge on habeas corpus on account of the matters alleged in his petition filed herein, at the hands of the district court of appeal of the third appellate district. After a hearing that court on May 2, 1921, discharged the writ and remanded the petitioner. The court in so doing filed a written opinion. (In re Kaster on Habeas Corpus, No. 556, filed May 2, 1921 (Cal. App.), 198 Pac. 1029.) [1] All points available to petitioner on habeas corpus are considered in that opinion, which, to our minds, correctly states the law in regard thereto.
The application for a writ is denied.
All the Justices concurred